Citation Nr: 1519626	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Whether a timely claim was filed for entitlement to reimbursement or payment under 38 U.S.C.A. § 1725 for the cost of private medical services incurred by the Veteran at the Metro Health System (MHS) for emergency care treatment received from February 18, 2010 to March 2, 2010.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio.


FINDING OF FACT

The Appellant's claim of entitlement to reimbursement or payment under 38 U.S.C.A. § 1725 for the cost of private medical services incurred by the Veteran at the Metro Health System (MHS) for emergency care treatment received from February 18, 2010 to March 2, 2010 was received by VA after July 19, 2001, but more than 90 days before May 21, 2012; the claim was filed no later than one year after May 21, 2012.


CONCLUSION OF LAW

The Appellant's claim of entitlement to reimbursement or payment under 38 U.S.C.A. § 1725 for the cost of private medical services incurred by the Veteran at the Metro Health System (MHS) for emergency care treatment received from February 18, 2010 to March 2, 2010 is deemed timely.  38 C.F.R. § 17.1004(f) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  As this decision is a full grant of the benefit sought, no further discussion of VA's duty to provide notice or assistance is required.

II. Timeliness of the Claim

The VA Medical Center in Cleveland, Ohio relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claim as untimely.  This provision states that to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:

(1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

However, 38 C.F.R. § 17.1004 was recently amended to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23, 615 (April 20, 2012) ("We interpret the provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").
Significantly, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of  this section VA will provide retroactive payment or reimbursement for emergency treatment received by the Veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012." 38 C.F.R. § 17.1004(f) (2014).

In this case, the Veteran received unauthorized medical treatment at Metro Health System from February 18, 2010 to March 2, 2010.  This is after July 19, 2001, but more than 90 days before May 21, 2012.  Moreover, the claim for payment or reimbursement of these unauthorized medical expenses was filed in June 2010.  Because this claim fits the broad criteria identified under 38 C.F.R. § 17.1004(f), this claim must be considered timely for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.


ORDER

The claim for entitlement to payment under 38 U.S.C.A. § 1725 for medical expenses incurred by the Veteran at the Metro Health System for treatment from February 18, 2010 to March 2, 2010 was timely filed.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


